

115 HR 2895 IH: LGBT Pride Act
U.S. House of Representatives
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2895IN THE HOUSE OF REPRESENTATIVESJune 13, 2017Mr. Sean Patrick Maloney of New York (for himself, Mr. Cicilline, Mr. Takano, Mr. Carbajal, Mr. Swalwell of California, Mr. Carson of Indiana, Ms. Norton, Ms. Lee, Mr. Blumenauer, Ms. Shea-Porter, Ms. Brownley of California, Mr. Keating, Ms. Clark of Massachusetts, Ms. Titus, Mr. Peters, Ms. Esty of Connecticut, Mr. Pocan, Mr. Kildee, Ms. Schakowsky, Ms. Eshoo, Mr. Schiff, Mr. Moulton, Mr. Nadler, Mr. Al Green of Texas, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide a requirement to improve data collection efforts.
	
 1.Short titleThis Act may be cited as the LGBT Pride Act. 2.Improving data collection on the sexual orientation and gender identity of deceased individuals through the National Violent Death Reporting System (a)Collection of sexual orientation and gender identity data (1)In generalNot later than 120 days after the date of enactment of this Act, the Director of the Centers for Disease Control and Prevention shall take measures to improve the incidence of the collection of information on the sexual orientation and gender identity of deceased individuals through the National Violent Death Reporting System or any successor programs.
 (2)ConfidentialityAny information collected relating to the sexual orientation or gender identity of a decedent shall be maintained in accordance with the confidentiality and privacy standards and policies for the protection of individuals applicable to all other data collected for purposes of the National Violent Death Reporting System.
 (b)DefinitionsIn this section: (1)Gender identityThe term gender identity means an individual’s sense of being male, female, transgender, or another gender, as distinct from the individual’s sex assigned at birth.
 (2)Sexual orientationThe term sexual orientation means how a person identifies in terms of their emotional, romantic, or sexual attractions, and includes identification as straight, heterosexual, gay, lesbian, or bisexual, among other terms.
 (c)AuthorizationThere is authorized to be appropriated $25,000,000 for fiscal year 2018 to carry out this section. 3.Sense of CongressIt is the sense of the Congress that—
 (1)the Centers for Disease Control and Prevention has made significant efforts to encourage States and other jurisdictions to collect data on sexual orientation and gender identity through the National Violent Death Reporting System; and
 (2)jurisdictions that participate in the collection of such data through the National Violent Death Reporting System should be commended for their participation.
			